Citation Nr: 0033485	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling (to 
include entitlement to a separate disability evaluation for 
arthritis).  

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO), which denied the benefits 
sought on appeal.  


REMAND

The veteran claims entitlement to an increased disability 
evaluation for a left knee disability, currently evaluated as 
20 percent disabling and entitlement to a separate 10 percent 
disability evaluation for arthritis of the left knee.  He 
also claims entitlement to service connection for a right 
knee disorder.  A review of the evidentiary record reveals 
that additional development is required prior to adjudication 
of the veteran's appeal.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, § 3(a), 114 Stat. 2096, ___ 
(2000)(to be codified at 38 U.S.C. § 5103A).  

A brief recitation of the facts of this case is necessary.  
In a July 1998 rating decision the RO continued a 20 percent 
disability evaluation for the veteran's left knee disability 
pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5257 upon a 
review of a February 1998 VA outpatient treatment record.  
The February 1998 VA outpatient treatment record showed that 
the veteran had severe degenerative joint disease of both 
knees.  The veteran was shown to have range of motion of the 
left knee within normal limits and he had palpable tenderness 
over the left quadriceps and knee joint.  Some instability 
was noted.  The diagnosis was degenerative joint disease of 
the knees.  

The veteran was afforded a VA examination in October 1998.  
The veteran complained of popping and giving way of the left 
knee and reported swelling that lasted for two to three days 
at a time.  Physical examination revealed full extension of 
the left knee and what appeared to be 140 degrees of passive 
flexion.  Active flexion was somewhat less and there was 
marked pivot shift.  There was no evidence of effusion and 
the knee was stable to varus and valgus testing.  The veteran 
was diagnosed with bilateral anterior cruciate ligament 
deficient knee with recurrent pivot shift.  The examiner 
stated that the veteran most likely would not tolerate and 
should not participate in activities that involved 
significant starting and stopping lateral movements or rotary 
movements, because his knees would not provide him with a 
sense of stability.  X-rays of the left knee were not taken.

The veteran was afforded another VA examination in July 1999.  
The veteran reported that his left knee gave out frequently 
and stated that he had to wear a brace when he did heavy 
walking or lifting.  He indicated that he was unable to run 
and had difficulty climbing stairs or driving.  The veteran 
complained of constant pain and indicated that cold, damp 
weather aggravated his pain.  Physical examination showed 
that the veteran bore most of his weight on the left lower 
extremity and he was able to do a deep knee bend.  The 
veteran had range of motion of the left knee to 140 degrees 
and marked tenderness was elicited over the medial joint 
line.  Laxity was noted on the anterior drawer test and 
instability was present.  There was no swelling or obvious 
deformity, but there was pain on motion.  X-rays of the left 
knee showed no acute bony abnormality and questionable 
narrowing of the medial compartment of the left knee.  The 
diagnosis was residuals of a left knee injury.  

As previously indicated, the veteran currently has a 20 
percent disability evaluation pursuant to DC 5257.  DC 5257 
governs impairment of the knee, recurrent subluxation or 
lateral instability.  A 20 percent evaluation is warranted 
for moderate, recurrent subluxation or lateral instability 
and a 30 percent evaluation is assignable for severe, 
recurrent subluxation or lateral instability.  

The Board notes that the Office of General Counsel (GC) has 
issued two opinions pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has x-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
DC 5003 and 38 C.F.R. § 4.71a DC 5257 (2000) provided 
additional disability is shown.  VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 1998).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  (9-98 at paragraphs 1, 6).  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. (9-98 at paragraphs 4, 6); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, the veteran was diagnosed with degenerative 
joint disease of both knees in February 1998.  However, 
degenerative joint disease of the left knee was not confirmed 
by x-ray findings in February 1998, because x-rays of the 
veteran's left knee were not taken.  In October 1998, the 
veteran was shown to have bilateral deficiency of the knees 
with recurrent pivot shift, but again x-rays of the left knee 
were not taken.  X-rays of the left knee taken during a July 
1999 VA examination reflect that the veteran had questionable 
narrowing of the medial compartment of the left knee.  Thus, 
it is not clear from the record whether the veteran has 
arthritis of the left knee.  

With regard to the veteran's claim of entitlement to service 
connection for the right knee as secondary to his service-
connected left knee, the most recent VA examination of record 
dated in July 1999 does not address the status of the 
veteran's right knee.  An October 1998 VA examination report 
reflects that the veteran reported having trouble with his 
right knee since sustaining a fall in 1997 when his left knee 
gave way.  A review of VA outpatient treatment records dated 
December 1997 to February 1998 confirms that the veteran 
reported sustaining a fall and injuring his right knee and 
that he experienced occasional right knee swelling and giving 
way of the knee.  X-rays of the right knee taken during the 
October 1998 VA examination revealed joint effusion and mild 
degenerative changes of the patellofemoral joint.  The 
October 1998 VA examination report shows that the examiner 
indicated that a previous MRI of the right knee showed an 
anterior cruciate tear with a lateral meniscal tear and a 
questionable tear of the medial meniscus.  The examiner did 
not comment on the cause or etiology of the veteran's right 
knee disorder.  

The Board notes, that during the pendency of the veteran's 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Based on the foregoing and to fulfill the Board's duty to 
assist the veteran, the Board finds that further examination 
with review of the record would be useful in determining the 
current extent of the veteran's left knee disability and 
whether he has arthritis of the left knee, for which he could 
be entitled to a separate disability evaluation and whether 
the veteran does, in fact, have a right knee disability, and 
whether such disability is related to the veteran's military 
service or to a service-connected disability.  As such, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his left knee 
disability and to determine the nature 
and, if possible, etiology of his claimed 
right knee disorder.  The examiner should 
review the entire claims folder, and all 
appropriate tests should be conducted.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  

a.  With regard to the veteran's left 
knee disability, the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is specifically requested to 
discuss the nature and extent of the 
veteran's service connected left knee 
disability and whether the veteran has 
arthritis of the left knee, confirmed by 
x-ray findings.  In addition to noting 
the range of motion of the left knee, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
left knee due to any of the following: 
(1) pain on use, including flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should attempt to quantify 
the degree of impairment of the veteran's 
left knee in terms of the nomenclature 
set forth in the rating criteria 38 
C.F.R. § 4.71a, Diagnostic Code 5257 
(2000) and offer an opinion regarding the 
degree of functional impairment, i.e. 
whether the veteran's left knee 
disability results in moderate or severe 
recurrent subluxation or lateral 
instability.  The examiner should also 
address whether the veteran has 
limitation of flexion or extension under 
38 C.F.R. § Diagnostic Codes 5260 and 
5261 (2000).  The examiner should also 
comment on the impact that the veteran's 
service-connected disability has on his 
ordinary activity and his ability to 
obtain and maintain gainful employment.  
The examiner should provide a detailed 
rationale for all opinions expressed. 

b.  With regard to the veteran's claimed 
right knee disorder, the examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination as to 
the etiology, he/she should so state and 
indicate the reasons.  The rationale for 
any opinion should be specified.  The 
examiner should, based on the medical 
documentation on file and examination of 
the veteran, determine whether the 
veteran suffers from current right knee 
disorder, and if so, provide an opinion 
as to the exact diagnosis, date of onset 
and etiology of any such disabilities.  
If no such disorders are found, the 
examiner should so state.  The examiner 
should specifically provide an opinion as 
to whether (1) does the veteran have a 
current right knee disorder?  If so, what 
is the nature of the disability?  The 
examiner should comment on the various 
post-service medical reports that include 
a diagnosis of joint effusion with mild 
degenerative changes of the 
patellofemoral joint of the right knee, 
and indicate whether he/she agrees or 
disagrees with this diagnosis, and (2) if 
a right knee disorder is found, is it at 
least as likely as not that it is 
etiologically related to the veteran's 
military service or to a service-
connected disability?

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  Further, the RO 
also is requested to review the entire 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased disability evaluation for the 
left knee, entitlement to a separate 10 
percent disability evaluation for 
arthritis of the left knee and 
entitlement to service connection for a 
right knee disorder.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.  Thereafter, the case should 
be returned to the Board, if in order.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (2000).  However, no action is 
required of the veteran unless he is so notified by the RO.

		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

